Citation Nr: 0943273	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-23 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a respiratory 
disability to include asbestosis and chronic pulmonary 
disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The appellant had active service from May 1947 to June 1952 
and from July 1962 to July 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking service connection for a respiratory 
disability.

Service treatment records show chest x-rays of April 1956 
revealed a marked increase in bronchovascular markings in the 
medial portions of both lower lobes.  It was noted that the 
last two photofluorograms had been technically unsatisfactory 
and that the possibility of chronic bronchitis or 
bronchiectasis should be clinically investigated.  It was 
further noted that the appellant had been seen at the Medical 
Clinic at USNH Chelsea, Mass in May 1956 and the findings 
were negative. 

A discharge and re-enlistment physical of June 1956 noted 
chest x-rays to be negative.  A physical examination of June 
1962 done on the occasion of the appellant's separation from 
his first period of active service shows chest x-rays were 
negative.

Service treatment records of March 1968 show the appellant 
was seen for complaints of sudden onset of dyspnea on two 
occasions without associated pain, chest pain was reported on 
the day of the consult.  It was noted the appellant reported 
a sudden onset of dyspnea associated with substernal burning 
sensation once two months ago and then again the day before.  
It was noted the dyspnea was more noticeable when he breathes 
through the nose.  It was noted the appellant drank a 
considerable amount of coffee per day, upwards of twenty cups 
a day, and smoked a pack and a half a day.  After a physical 
examination the impression was gastritis and rule out 
duodenal ulcer or hiatal hernia.

In a Report of Medical History of June 1968 associated with a 
separation physical the appellant reported that he 
experienced shortness of breath and pain or pressure in his 
chest.  It was noted he had dyspnea and chest pain from 
hiatal hernia.  A separation physical that same month showed 
chest x-rays were negative.

Post service private treatment records show that x-rays of 
October 1990 revealed lungs were over expanded consistent 
with pulmonary emphysema.  No active inflammatory disease was 
seen.  The impression was COPD.  Treatment records dated that 
same month note that the appellant was a smoker of 45 years 
smoking a pack and a half a day.  

A CT scan of the chest of April 2006 shows a small right 
pleural effusion.  

An oncologist's evaluation of April 2006 for lung cancer 
notes diagnoses of pleural plaque thickening with a heavy 
asbestos exposure as well as smoking.  He noted the 
possibility of mesothelium is very high and that there was a 
small possibility of bronchogenic carcinoma.  A pathology 
report that same month noted the pleura is thickened by fibro 
connective tissue and no asbestosis bodies were identified.  
The final diagnosis was bronchial epithelial cells, 
histiocytes, chronic inflammatory cells with no malignant 
cells identified.  

A May 2006 treatment record form Dr. R.M., shows assessments 
of probable mesothelioma, COPD, and possible asbestos 
exposure.  

Private records of June 2006 of a pulmonology consult show 
that the appellant was admitted to the hospital for shortness 
of breath.  It was noted he had a CT scan done which showed 
small right sided pleural effusion and calcified pleural 
plaques and pleural thickening.  It was noted that after 
consultations with pulmonologists and oncologists, he was 
told he did not have lung cancer or mesothelioma and probably 
had asbestosis.  The appellant reported shortness of breath 
and a mild cough productive of some whitish mucous.  He 
reported he was in the Navy for 25 years and served on a ship 
where he was exposed to asbestos and that he smoked a pack of 
cigarettes a day for almost 50 years and quit two years ago.  
After a physical examination the assessment was asbestosis 
and COPD.  

A pulmonary function test (PFT) of July 2006 shows mild 
obstructive lung disease with significant bronchodilator 
response.   

Chest x-rays of July 2008 show COPD changes and calcified 
pleural plaques.  

A chest CT scan of September 2006 showed findings of 
scattered broad based and nodular thickening seen bilaterally 
with calcifications consistent with prior asbestos exposure; 
pleural thickening involving the right posterior lung base 
compatible with pleural effusion with a differential 
diagnosis of pleural effusions versus chronic pleural 
thickening; no evidence of pulmonary nodule or mass; moderate 
emphysema; nonspecific small mediastinal lymph nodes; and 
mild hiatal hernia.  

A VA examination of September 2006 notes the appellant has 
been diagnosed with asbestosis which has existed for the past 
4 months.  Chest x-rays were noted to be within normal 
limits.  B-reader results were abnormal showing bilateral 
calcified pleural and diaphragmatic plaques from previous 
asbestos exposure.  The diagnosis was asbestosis with 
objective factors being abnormal PFT and B-reader results and 
scattered ronchi.  

The record shows the RO requested an addendum to the 
examination report noting that the B-reader findings were 
bilateral calcified pleural and diaphragmatic plaques from 
previous asbestos exposure; cardio-mediastinal structures 
unremarkable; and lungs clear (no evidence of asbestosis).  
PFT findings were noted to be COPD.  It appears that an 
addendum was not provided by the examiner.  

A September 2008 letter from the appellant's private 
physician, Dr. J.A.M., states that the appellant has been 
diagnosed with bilateral pleural calcifications consistent 
with a history of asbestos exposure in the past.  He further 
noted that he had a high risk of mesothelioma.  

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
The Board finds that a VA opinion by a lung specialist is 
necessary to decide the appellant's claim for service 
connection for a respiratory disability.  It appears that the 
appellant has been diagnosed with asbestosis and COPD.  
Moreover, probable mesothelioma has also been noted.  
Finally, pleural plaques and pleural thickening have also 
been noted.  The Board finds that an examination and opinion 
by a pulmonary specialist are necessary to determine if the 
appellant has asbestosis and, if so, whether any currently 
shown asbestosis is related to service, and to identify any 
respiratory disability the appellant may currently have and, 
if any are found, to determine whether they are related to 
service.

Moreover, as noted above, service treatment records show that 
the appellant was seen at the Medical Clinic at USNH Chelsea, 
Mass in May 1956 for possible bronchitis and bronchiectasis.  
A review of the file shows that these records have not been 
obtained.  The RO should attempt to obtain these records and 
associate them with the claim file.

Finally, the Board notes that the appellant's private 
physician, Dr. R.M, noted in May 2006 a diagnosis of probable 
early mesothelioma.  However, he provided no explanation for 
this diagnosis.  On remand, the RO should contact Dr. R.M. 
and request that he clarify his diagnosis of probable early 
mesothelioma and provide the reasons for the same. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should attempt to obtain 
treatment records of May 1956 for the 
appellant from the Medical Clinic at 
USNH Chelsea, Mass.  If records are not 
available, it should so be stated.

2.  The RO should contact Dr. R. 
Muradyan and request that he clarify 
his diagnosis of the appellant's 
respiratory disabilities to include 
probable early mesothelioma, state the 
reasons for his diagnoses and provide 
any supporting documentation for the 
same.  

3.  The RO should request an opinion by 
a respiratory specialist.  The examiner 
should identify all the respiratory 
disabilities the appellant currently 
has.  The examiner should provide an 
opinion regarding whether any 
identified respiratory disability is 
related to service.  In addition, the 
examiner is specifically asked to 
review the claim file and respond to 
the following questions:

(1) reconcile the findings related to 
the appellant's respiratory 
disabilities, to include asbestosis, 
pleural plaques, pleural thickening and 
COPD, and their likely causes;

(2) establish if there is any 
respiratory disability, no matter how 
slight, associated with the pleural 
plaque findings;

(3) confirm or rule out asbestosis and 
provide reasons for the same;

(4) address the COPD diagnosis to 
include any relationship between the 
pleural plaques and the COPD diagnosis.   

The claim file must be provided to the 
examiner.  A complete rationale for all 
opinions stated should be provided.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



